                             Case 3:19-cv-06765-WHA Document 33 Filed 05/27/20 Page 1 of 2



                   1    Richard K. Grosboll, State Bar No. 99729
                        Benjamin K. Lunch, State Bar No. 246015
                   2    Tanisha M. Shafer (Arata), State Bar No. 280588
                        NEYHART, ANDERSON, FLYNN & GROSBOLL
                   3    369 Pine Street, Suite 800
                        San Francisco, California 94104
                   4    Tel. (415) 677-9440; Fax (415) 677-9445
                        rgrosboll@neyhartlaw.com; blunch@neyhartlaw.com; tarata@neyhartlaw.com
                   5    Attorneys for Plaintiffs
                   6    Diane Aqui, State Bar No. 217087
                        Richard R. Sutherland, State Bar No. 240858
                   7    SMITH DOLLAR PC, Attorneys at Law
                        418 B Street, Fourth Floor
                   8    Santa Rosa, California 95401
                        Tel. (707) 522-1100; Fax (707) 522-1101
                   9    daqui@smithdollar.com; rsutherland@smithdollar.com
                        Attorneys for Defendant
                   10

                   11                               UNITED STATES DISTRICT COURT
                   12
                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                         (San Francisco Division)
                   13
                                                                          Case No. 19-cv-06765-WHA
                   14
                            BAY AREA ROOFERS HEALTH AND
                   15       WELFARE TRUST FUND, et al.,                   [STIPULATED PROPOSED] ORDER
                                                                          GRANTING DIANE AQUI, RICHARD
                   16                      Plaintiffs,                    SUTHERLAND
                                 v.                                       AND SMITH DOLLAR PC’S MOTION
                   17                                                     TO WITHDRAW AS COUNSEL FOR
                            PLATINUM ROOFING, INC.                        DEFENDANT PLATINUM ROOFING,
                   18
                                                                          INC.
                   19                       Defendant.

                   20

                   21

                   22           Counsel for Plaintiffs and Counsel for Defendant stipulate to the below proposed order,

                   23   which captures the rulings made today at this morning’s 8:00am motion hearing.

                   24   Date: May 21, 2020                   /s/ Tanisha Shafer (Arata)
                                                             Neyhart, Anderson, Flynn & Grosboll,
   NEYHART,        25
                                                             Attorneys for Plaintiffs
  ANDERSON,
   FLYNN &         26
  GROSBOLL              Date: May 21, 2020                   /s/ Richard R. Sutherland
ATTORNEYS AT LAW
                   27                                        Smith Dollar PC,
                                                             Attorneys for Defendant
                   28

                        0                                     [STIPULATED PROPOSED] ORDER, CASE NO. 19-cv-06765-WHA
                            Case 3:19-cv-06765-WHA Document 33 Filed 05/27/20 Page 2 of 2



                   1                                           [PROPOSED] ORDER
                   2
                               Diane Aqui, Richard Sutherland and Smith Dollar PC’s Motion to Withdraw as Counsel
                   3
                        for PLATINUM ROOFING, INC. is GRANTED.
                   4
                               Plaintiffs are ordered to serve on the Receiver for PLATINUM ROOFING, INC. (Kevin
                   5
                        Singer or “the Receiver”), and Counsel for the Receiver (Simon Aron) a copy of this Order, and to
                   6

                   7    also serve a courtesy copy to the Hon. Mary Arand (Judge of the Superior Court of Santa Clara

                   8    County), Richard Sutherland, and Diane Aqui.
                   9           The consequence of the withdrawal of counsel is that PLATINUM ROOFING, INC. will
                   10
                        no longer be represented (and through the ordinary course, Default Judgment could be entered
                   11
                        against PLATINUM ROOFING, INC.). However, given there is a Receivership in this case, there
                   12
                        is an opportunity to settle because the Receiver holds the purse strings of PLATINUM ROOFING,
                   13

                   14
                        INC.

                   15          The practical solution is for the parties (Plaintiffs and PLATINUM ROOFING, INC.) and

                   16   the Receiver to reach a settlement agreement. Plaintiffs, the Receiver, and the Receiver’s counsel
                   17
                        are hereby ordered to meet and confer to settle within two weeks (by Thursday, June 4, 2020).
                   18
                               If no settlement is reached within those two weeks, then Plaintiffs are ordered to formally
                   19
                        join the Receiver in this case and litigate this case against the Receiver in federal court.
                   20
                               This Court requests the assistance of Judge Mary Arand in the Santa Clara County
                   21

                   22   Superior Court to issue whatever order she deems necessary to bring this mess to conclusion.

                   23
                               IT IS SO ORDERED.
                   24

   NEYHART,        25
  ANDERSON,
   FLYNN &         26          May 26, 2020.
                        Dated: _______________                                 ___________________________________
  GROSBOLL                                                                     U.S. District Court Judge
ATTORNEYS AT LAW
                   27

                   28

                        1                                      [STIPULATED PROPOSED] ORDER, CASE NO. 19-cv-06765-WHA
